Exhibit 10.23

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of November 22, 2017 (this
“Amendment”), is entered into by and among FDO ACQUISITION CORP., a Delaware
corporation (“Holdings”), FLOOR AND DECOR OUTLETS OF AMERICA, INC., a Delaware
corporation (the “Borrower”), the other Loan Parties listed on the signature
pages hereto, UBS AG, STAMFORD BRANCH, as administrative agent for the lenders
under the Credit Agreement (defined below), each person set forth on Schedule
2.01(a) hereto (each a Replacement Term B-2 Lender as provided herein, a
“Replacement Term B-2 Lender”) and each of the undersigned banks and other
financial institutions and the other Lenders party hereto.

PRELIMINARY STATEMENTS:

WHEREAS, Holdings, the Borrower, the Administrative Agent, the Lenders and the
other parties thereto entered into that certain Credit Agreement, dated as of
September 30, 2016 (as amended, supplemented or otherwise modified prior to the
date hereof including the Amendment No. 1 to Credit Agreement dated as of March
31, 2017, the “Existing Credit Agreement” and as amended pursuant to this
Amendment the “Amended Credit Agreement”; capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Existing
Credit Agreement or Amended Credit Agreement, as the context may require);

WHEREAS, pursuant to Section 2.11 of the Existing Credit Agreement, the Borrower
has requested a new term loan facility in an aggregate amount sufficient to
refinance all of its outstanding Initial Term Loans upon the terms and subject
to the conditions set forth therein;

WHEREAS, each Replacement Term B-2 Lender has agreed, upon the terms and subject
to the conditions set forth herein, to make its Replacement Term B-2 Loans (as
defined below) in an aggregate principal amount not to exceed the amount set
forth opposite such Replacement Term B-2 Lender’s name under the heading
“Replacement Term B-2 Loan Commitment” on Schedule 2.01(a) hereto (as to each
such Replacement Term B-2 Lender, its “Replacement Term B-2 Commitment”, and the
term loans made by each Replacement Term B-2 Lender in respect thereof,
“Replacement Term B-2 Loans”);

 

WHEREAS, the proceeds of the Replacement Term B-2 Loans will be used by the
Borrower, to repay in full the outstanding principal amount of the Initial Term
Loans, together with a portion of the accrued but unpaid interest, fees and
expenses in connection therewith;

WHEREAS, upon the Second Amendment Effective Date (as defined below), each
existing Lender of Initial Term Loans under the Existing Credit Agreement that
executes and delivers a signature page to this Amendment in the form of the
Lender Consent attached to the Election Notice Memorandum posted on
LendAmend.com on November 16, 2017 (a “Consent”) electing the “Consent and
Cashless Settlement Option” or the “Consent and Assignment Settlement Option”
(such consenting Lender, an “Exchanging Term Lender”) shall be deemed to have
consented to the Replacement Amendments (as defined below) and, on the Second
Amendment Effective Date, shall be deemed to have exchanged all (or such lesser
amount as UBS Securities LLC shall allocate) of such Initial Term Loans (which
Initial Term Loans shall thereafter no longer be deemed to be outstanding) for
Replacement Term B-2 Loans in the same aggregate

 

US-DOCS\96349882.9

--------------------------------------------------------------------------------

 



principal amount as such Lender’s Initial Term Loans as in effect immediately
prior to the Second Amendment Effective Date (or such lesser amount as UBS
Securities LLC shall allocate), and such Lender shall thereafter be a
Replacement Term B-2 Lender under the Amended Credit Agreement;

 

WHEREAS, upon the Second Amendment Effective Date, (i) each existing Lender of
Initial Term Loans under the Existing Credit Agreement that is not an Exchanging
Term Lender shall have its Initial Term Loans prepaid in full in accordance with
the terms of the Existing Credit Agreement with the proceeds of Replacement Term
B-2 Loans, (ii) each Exchanging Term Lender that is allocated an aggregate
principal amount of Replacement Term B-2 Loans that is less than the aggregate
principal amount of its Initial Term Loans under the Existing Credit Agreement
shall have its remaining Initial Term Loans (after giving effect to its
acquisition of Replacement Term B-2 Loans in exchange for Initial Term Loans)
prepaid in full in accordance with the terms of the Existing Credit Agreement
with the proceeds of Replacement Term B-2 Loans, and (iii) all Initial Term
Loans under the Existing Credit Agreement so prepaid shall thereafter be deemed
to be no longer outstanding; and

 

WHEREAS, the Borrower, Holdings, the other Loan Parties party hereto, the
Lenders party hereto and the Administrative Agent have agreed to amend the
Existing Credit Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

SECTION 1. Replacement Term B-2 Loans.

(a) Subject to the terms and conditions set forth herein, each of the
Replacement Term B-2 Lenders hereby (i) commits to provide Replacement Term B-2
Loans to the Borrower in the amount of its Replacement Term B-2 Commitment and
(ii) agrees, on the Second Amendment Effective Date, to fund Replacement Term
B-2 Loans to the Borrower in the amount of its Replacement Term B-2 Commitment,
after which such commitment shall terminate immediately and without further
action.

(b) The amendments set forth in this Section 1 (the “Replacement Amendments”)
constitute a “Specified Refinancing Amendment” with respect to the establishment
of the Replacement Term B-2 Commitments and the Replacement Term B-2 Loans as
“Specified Refinancing Term Loans.”  Each Replacement Term B-2 Loan constitutes
a “Specified Refinancing Term Loan” incurred in accordance with Subsection 2.11
of the Existing Credit Agreement.

(c) With effect from the Second Amendment Effective Date, the Replacement Term
B-2 Loans shall be “Term Loans” and “Initial Term Loans” and each Replacement
Term B-2 Lender shall be a Lender with outstanding Initial Term Loans.

(d) The Replacement Term B-2 Loans shall be subject to the provisions, including
any provisions restricting the rights, or regarding the obligations, of the Loan
Parties or



--------------------------------------------------------------------------------

 



any provisions regarding the rights of the Lenders, of the Amended Credit
Agreement and the other Loan Documents and shall have an initial Interest Period
as set forth in the notice of borrowing relating thereto.

(e) The Borrower shall use the proceeds of the Replacement Term B-2 Loans as set
forth in the recitals to this Amendment.

SECTION 2. Amendments to Existing Credit Agreement.  The Existing Credit
Agreement is, effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 4, hereby amended as follows:

(a) Subsection 1.1 of the Existing Credit Agreement shall be amended by adding
the following new definitions thereto in proper alphabetical order:

“Second Amendment” means that certain Amendment No. 2 to Credit Agreement, dated
as of November 22, 2017, among Holdings, the Borrower, the other Loan Parties
party thereto, the Administrative Agent and the Lenders party thereto.

“Second Amendment Effective Date” means the date on which all of the conditions
contained in Section 4 of the Second Amendment have been satisfied or waived.

(b) The following definitions are hereby amended and restated in its entirety to
read as follows:

“Applicable Margin”: in respect of Initial Term Loans, from and after the Second
Amendment Effective Date (a) if the Borrower has a public corporate family
rating by Moody’s of “B1” (with a negative outlook) or lower or if the Borrower
has no public corporate family rating by Moody’s (i) with respect to ABR Loans,
1.75% per annum and (ii) with respect to Eurodollar Loans, 2.75% per annum and
(b) if the Borrower has a public corporate family rating by Moody’s of at least
“B1” (with a stable or better outlook), (i) with respect to ABR Loans, 1.50% per
annum and (ii) with respect to Eurodollar Loans, 2.50% per annum.  Changes in
the Applicable Margin for the Initial Term Loans resulting from changes in the
rating by Moody's shall become effective either three Business Days after the
public announcement of such change in rating, in the case of the Applicable
Margin for ABR Loans, or, in the case of the Applicable Margin for Eurodollar
Loans, on the first day of the next Interest Period commencing at least three
Business Days after the public announcement of such change in rating and based
upon the most recent change in rating occurring prior to the commencement of
such Interest Period, and shall remain in effect until the next change to be
effected pursuant to this paragraph.  The Applicable Margin on the Second
Amendment Effective Date is (i) with respect to ABR Loans, 1.75% per annum and
(ii) with respect to Eurodollar Loans, 2.75% per annum.

“Initial Term Loan Commitment”:  (a) from the Closing Date to the First
Amendment Effective Date, as to any Lender, its obligation to make Initial Term
Loans to the Borrower pursuant to Subsection 2.1(a) in an aggregate amount not
to exceed at any one time outstanding the amount set forth opposite such
Lender’s



--------------------------------------------------------------------------------

 



name in Schedule A under the heading “Initial Term Loan Commitment”;
collectively, as to all the Lenders for such period, the “Initial Term Loan
Commitments”; the original aggregate amount of the Initial Term Loan Commitments
on the Closing Date is $350,000,000; (b) from and after the First Amendment
Effective Date to the Second Amendment Effective Date, as to any Lender, its
obligation to make Initial Term Loans to the Borrower pursuant to Section 1(a)
of the First Amendment in an aggregate amount not to exceed at any one time
outstanding the amount set forth opposite such Lender’s name in Schedule 2.01(a)
to the First Amendment under the heading “Initial Term Loan Commitment”;
collectively, as to all the Lenders for such period, the “Initial Term Loan
Commitments”; the original aggregate amount of the Initial Term Loan Commitments
on the First Amendment Effective Date is $348,250,000; and (c) from and after
the Second Amendment Effective Date, as to any Lender, its obligation to make
Initial Term Loans to the Borrower pursuant to Section 1(a) of the Second
Amendment in an aggregate amount not to exceed at any one time outstanding the
amount set forth opposite such Lender’s name in Schedule 2.01(a) to the Second
Amendment under the heading “Initial Term Loan Commitment”; collectively, as to
all the Lenders, the “Initial Term Loan Commitments”. The aggregate amount of
the Initial Term Loan Commitments on the Second Amendment Effective Date is
$152,499,999.99.

“Initial Term Loan”: (a) from the Closing Date to the First Amendment Effective
Date, as defined in Subsection 2.1; (b) from and after the First Amendment
Effective Date to the Second Amendment Effective Date, as defined in the First
Amendment and (c) from and after the Second Amendment Effective Date, as defined
in the Second Amendment.

(c) Subsection 4.5(b) of the Existing Credit Agreement is hereby amended by
deleting each reference to “six months after the First Amendment Effective Date”
appearing therein and substituting in lieu therefor “six months after the Second
Amendment Effective Date”.

SECTION 3. Reference to and Effect on the Loan Documents.  

(a) This Amendment shall constitute a Loan Document for purposes of the Amended
Credit Agreement and the other Loan Documents, and on and after the Second
Amendment Effective Date, each reference in the Amended Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Existing Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Existing Credit Agreement, shall mean and be a reference
to the Amended Credit Agreement.

(b) The Existing Credit Agreement, as specifically amended by this Amendment,
and the other Loan Documents are, and shall continue to be, in full force and
effect, and are hereby in all respects ratified and confirmed.  The parties
hereto hereby acknowledge and confirm that the Replacement Term B-2 Loans and
all obligations related thereto are, and continue to be, subject to the ABL/Term
Loan Intercreditor Agreement. 





--------------------------------------------------------------------------------

 



(c) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Existing
Credit Agreement, Amended Credit Agreement or any other Loan Document, nor shall
it constitute a waiver of any provision of the Credit Agreement, Amended Credit
Agreement or any Loan Document.

(d) Each of the Guarantors hereby consents to the amendments to the Existing
Credit Agreement effected hereby, and hereby confirms, acknowledges and agrees
that, notwithstanding the effectiveness of this Amendment, the obligations of
such Guarantor contained in any of the Loan Documents to which it is a party
are, and shall remain, in full force and effect and are hereby ratified and
confirmed in all respects. Nothing in this Amendment is intended, or shall be
construed, to constitute a novation or an accord and satisfaction of any of the
Obligations or to modify, affect or impair the perfection, priority or
continuation of the security interests in, security titles to or other Liens on
any Collateral for the Obligations. Each of the Borrower, Holdings and the other
Loan Parties party hereto hereby confirms, acknowledges and agrees that (i) the
pledge and security interest in the Collateral granted by it pursuant to the
Security Documents to which it is a party shall continue in full force and
effect and (ii) such pledge and security interest in the Collateral granted by
it pursuant to such Security Documents shall continue to secure the Obligations
purported to be secured thereby, as amended or otherwise affected hereby.

(e) The parties hereto hereby consent to the incurrence of the Replacement Term
B-2 Loans upon the terms and subject to the conditions set forth herein. Upon
the Second Amendment Effective Date, (i) all conditions and requirements set
forth in the Existing Credit Agreement, Amended Credit Agreement or the other
Loan Documents relating to the effectiveness of this Amendment shall be deemed
satisfied, (ii) all conditions and requirements set forth in the Existing Credit
Agreement, Amended Credit Agreement or the other Loan Documents relating to the
incurrence of the Replacement Term B-2 Loans shall be deemed satisfied and (iii)
the incurrence of the Replacement Term B-2 Loans shall be deemed arranged and
consummated in accordance with the terms of the Existing Credit Agreement,
Amended Credit Agreement and the other Loan Documents.

 

 

SECTION 4. Conditions to Effectiveness.  This Amendment shall become effective
as of the date (the “Second Amendment Effective Date”) on which the following
conditions shall have been satisfied (or waived):

(a) the Administrative Agent shall have received counterparts of this Amendment
executed by Holdings, the Borrower, the other Loan Parties party hereto, the
Lenders and the Replacement Term B-2 Lenders prior to 5:00 p.m., New York City
time on November 22, 2017;

(b) the Borrower shall have paid all reasonable, documented and invoiced
out-of-pocket expenses of the Lead Arranger (including the reasonable fees,
disbursements and other charges of Latham & Watkins LLP, counsel to the Lead
Arranger) incurred in connection with the preparation and negotiation of this
Amendment;





--------------------------------------------------------------------------------

 



(c) the Borrower shall have paid all accrued and unpaid interest on the Initial
Term Loans through the Second Amendment Effective Date;

(d) the Administrative Agent shall have received any required notice of
borrowing of Replacement Term B-2 Loans pursuant to Subsection 6.2(a) of the
Existing Credit Agreement; and

(e) the Administrative Agent shall have received a certificate, dated the Second
Amendment Effective Date and signed by a Responsible Officer of the Borrower,
certifying on behalf of the Borrower that (i) the representations and warranties
made by the Loan Parties in Section 5 are true and correct on the Second
Amendment Effective Date and (ii) as of the Second Amendment Effective Date and
immediately after giving effect to the transactions contemplated by this
Amendment, no Default or Event of Default shall have occurred and be continuing.

SECTION 5. Representations and Warranties.  Each of the Borrower, Holdings and
the other Loan Parties party hereto hereby represents and warrants to the
Administrative Agent that:

(a) on and as of the Second Amendment Effective Date (i) it has all requisite
corporate power and authority and all requisite governmental licenses,
authorizations, consents and approvals to enter into and perform its obligations
under this Amendment and the Amended Credit Agreement, and (ii) this Amendment
has been duly authorized, executed and delivered by it; and

(b) this Amendment, and the Amended Credit Agreement, constitute legal, valid
and binding obligations of such entity, enforceable against it in accordance
with their respective terms, in each case except as enforceability may be
limited by applicable domestic or foreign bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(c) each of the representations and warranties made by any Loan Party set forth
in Section 5 of the Amended Credit Agreement or in any other Loan Document shall
be true and correct in all material respects (except to the extent any such
representation and warranty itself is qualified by “materiality”, “Material
Adverse Effect” or similar qualifier, in which case, it shall be true and
correct in all respects) on and as of the Second Amendment Effective Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (except to the extent any such representation and warranty
itself is qualified by “materiality,” “Material Adverse Effect” or similar
qualifier, in which case, it was true and correct (after giving effect to any
such qualifier) in all respects) on and as of such earlier date).

SECTION 6. Execution in Counterparts.  This Amendment may be executed by one or
more of the parties to this Amendment in any number of separate counterparts
(including by telecopy and other electronic transmission), and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  A copy of this Amendment signed by all the



--------------------------------------------------------------------------------

 



parties shall be delivered to the Borrower and the Administrative Agent.  The
words “execution,” “signed,” “signature,” and words of like import in this
Amendment, any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 7. GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

SECTION 8. WAIVER OF RIGHT OF TRIAL BY JURY.  EACH PARTY TO THIS AMENDMENT
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

 

 

FLOOR AND DECOR OUTLETS OF AMERICA, INC.

 

 

 

By: /s/ Trevor S. Lang

 

Name: Trevor Lang

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

FDO ACQUISITION CORP.

 

 

 

By: /s/ Trevor S. Lang

 

Name: Trevor Lang

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

FD SALES COMPANY, LLC

 

 

 

By: /s/ Trevor S. Lang

 

Name: Trevor Lang

 

Title: Executive Vice President and Chief Financial Officer

 







--------------------------------------------------------------------------------

 



 

 

 

AGENT:

 

 

 

UBS AG, STAMFORD BRANCH, as Administrative Agent

 

 

 

By: /s/ Kenneth Chin

 

Name: Kenneth Chin

 

Title: Director

 

 

 

By: /s/ Darlene Arias

 

Name: Darlene Arias

 

Title: Director

 







--------------------------------------------------------------------------------

 



 

 

 

UBS AG, STAMFORD BRANCH, as Replacement Term B-2 Lender

 

 

 

By: /s/ Kenneth Chin

 

Name: Kenneth Chin

 

Title: Director

 

 

 

By: /s/ Darlene Arias

 

Name: Darlene Arias

 

Title: Director

 







--------------------------------------------------------------------------------

 



Schedule 2.01(a)

Replacement Term B-2 Loan Commitments

 

Lender

Replacement Term B-2 Loan Commitments

UBS AG, Stamford Branch

$152,499,999.99

Total:

$152,499,999.99

 



--------------------------------------------------------------------------------